Citation Nr: 1033813	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  09-15 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for a back condition as 
secondary to service-connected left uterteral pelvic 
junction obstruction.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION


The Veteran served on active duty from March 1967 to November 
1970.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied service connection for 
bilateral hearing loss and a back condition.  The Veteran 
disagreed, and this matter is properly before the Board for 
adjudication.

The issue of a back condition secondary to left uterteral 
pelvic junction obstruction being remanded is addressed in 
the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.	The Veteran has military noise exposure.

3.	The Veteran has current mild to severe sloping sensorineural 
hearing loss bilaterally in the mid to high frequencies.

4.	The Veteran's sensorineural hearing loss is related to his 
active service.




CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss 
are met. 38 U.S.C.A. §§  1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the duties to 
notify and assist, as required by the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To 
the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the Veteran in proceeding 
with this appeal given the favorable nature of the Board's 
decision.  

The Veteran asserts that his hearing loss is a result of his 
noise exposure while on active duty.  He worked as a motor 
repairman on a ship for over a year and a half with exposure to 
noise from jets, both day and night.  While the Veteran wore ear 
protection during the day, he did not sleep with ear protection 
at night.  He testified that he did not receive an ear 
examination upon separation, has had gradual hearing loss since 
leaving service, and asserts that the same noise exposure that 
caused his service-connected tinnitus is the same noise exposure 
that caused his bilateral hearing loss.  

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  When a veteran seeks 
service connection for a disability, due consideration shall be 
given to the supporting evidence in light of the places, types, 
and circumstances of service, as evidenced by service records, 
the official history of each organization in which the veteran 
served, the veteran's military records, and all pertinent 
medical and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a).  The mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability resulting 
from that injury.  

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical causation; 
lay statements do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony, however, is competent to establish a 
diagnosis where the layperson is competent to identify the 
medical condition, is reporting a contemporaneous medical 
diagnosis, or describes symptoms that support a later diagnosis 
by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b). 
 When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or, when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000 or 4000 Hertz are 26 decibels or greater; or, when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  See 38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. 
§  3.385 need not be shown by the results of audiometric testing 
during a claimant's period of active military service in order 
for service connection to be granted.  The United States Court of 
Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 
3.385 did not prevent a claimant from establishing service 
connection on the basis of post-service evidence of hearing loss 
related to service when there were no audiometric scores reported 
at separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation did 
not necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  Hensley 
v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who 
seeks to establish service connection for a current hearing 
"disability" must show, as is required in a claim for service 
connection for any disability, that a current hearing disability 
is the result of an injury or disease incurred in service, the 
determination of which depends on a review of all the evidence of 
record including that pertinent to service. 38 U.S.C.A. §§ 1110, 
1131; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran's service treatment records do not show any loss of 
hearing either upon entry into service or upon discharge 
examination.  Consistent with the Veteran's statements that he 
did not seek medical advice for hearing loss while in service, 
the medical records do not include treatment for hearing loss.  
As such, there is no hearing disability noted during service.

The Veteran underwent a VA examination in October 2009.  Testing 
completed at this time showed puretone thresholds, in decibels, 
as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
15
15
40
55
80
LEFT
20
40
55
60
75

Pure tone threshold averages (from 1000 to 4000 Hz) were 48 
decibels (dB) in the right ear and 58 dB in the left ear.  The 
Veteran had word recognition of 90 percent in the right ear and 
84percent in the left ear using the Maryland CNC test.  
These findings reflect the Veteran has mild to severe sloping 
sensorineural hearing loss bilaterally in the mid to high 
frequencies and constant tinnitus.  The audiologist opined that 
the Veteran's hearing loss is less likely as not caused as a 
result of noise exposure while in the military because there is 
no evidence of a hearing loss upon discharge.  The examiner, 
however, also noted that only a whisper test was performed on 
exit examination, and the whisper test is not a true indicator of 
the Veteran's hearing status because that type of testing is not 
sensitive to high frequencies.  He also noted that the Veteran's 
tinnitus is most likely associated with his hearing loss.

The opinion against the Veteran's claim only states the fact that 
there is no evidence of a hearing loss upon discharge as its 
rationale for why the Veteran's hearing loss is less likely as 
not caused as a result of noise exposure while in the military 
but then states that the whispered voice test conducted is not a 
true indicator of the Veteran's hearing status because that type 
of testing is not sensitive to high frequencies.  The October 
2009 VA examination establishes that the Veteran has mild to 
severe sloping sensorineural hearing loss bilaterally in the mid 
to high frequencies.  The evidence shows that the RO has conceded 
in service-noise exposure as evidenced by the Veteran's service-
connected tinnitus and his credible testimony during the hearing.  
Additionally, the examiner opined that the Veteran's tinnitus is 
most likely associated with his hearing loss.  Therefore, the 
Veteran has a current hearing disability and in-service noise 
exposure.  Based on the evidence of record and resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
service connection for bilateral hearing loss was warranted and 
the claim is granted.


ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.


REMAND

The Veteran asserts that he did not have a back problem prior to 
entering into the military but developed a back problem in 
Vietnam which has gotten progressively worse over time.  After 
complaining about his back during active duty, he never received 
an x-ray to diagnose the back condition.  He later underwent 
surgery in the military to remove a ureteral pelvic junction 
obstruction and testified that the surgery affected the muscles 
in his back, which left him with residual back problems.  He has 
pain and cramps in his back which do not allow him to sit more 
than half an hour or stand in one place for longer than five 
minutes.  The Veteran asserts that has not been receiving private 
medical treatment because he does not have insurance and cannot 
afford the treatment.

The Veteran's service treatment records show that the Veteran 
complained of back pain in May and July 1968.  No diagnosis was 
rendered.  An August 1968 consultation sheet demonstrates that 
the Veteran complained of back pain for four months.  

In August 2008, the Veteran underwent a VA examination.  The 
examiner noted that the Veteran had complaints of low back pain 
and diagnosed a lumbar strain.  The examiner opined that the 
Veteran's low back condition was not caused by or a result of his 
uteropelvic junction obstruction surgery because the Veteran's 
low back condition was four months prior to his surgery, and the 
Veteran's uteropelvic junction obstruction is congenital.

The most recent VA examination was in October 2009.  The examiner 
noted that the Veteran's back condition was unchanged since the 
August 2008 examination.  The examiner opined that the Veteran's 
low back condition was not caused by or a result of the Veteran's 
left uteropelvic junction obstruction because a separation 
examination did not provide a diagnosis of chronic disabling low 
back condition at the time of discharge, and the Veteran had 
fallen off a four-wheeled ATV in August 2008 with complaints of 
back pain many years after discharge from the military.

The Board has carefully reviewed and considered all evidence of 
record.  The VA examinations demonstrate that the Veteran's low 
back condition was not caused by or a result of the Veteran's 
left uteropelvic junction obstruction.  However, the service 
treatment records show in-service complaints of back pain prior 
to the surgery.  The VA examiner did not opine as to whether the 
Veteran's current back condition had its onset during service and 
if it is related to the complaints of back pain shown in the 
service treatment records.  As such, the VA examination is 
inadequate, and this claim must be remanded pursuant to 
3.159(c)(4) to obtain an addendum to the examination report.

Accordingly, the case is REMANDED for the following action:

1.	The RO should arrange for the Veteran's 
claims file to be reviewed by the VA 
examiner who prepared the August 2008 and 
October 2009 VA examination reports (or a 
suitable substitute if that examiner is 
unavailable) to prepare an addendum.  The 
claims folder must be made available to 
the examiner for review.  The examiner is 
requested to set forth the current 
diagnosis of the claimed back disability 
and state an opinion as to whether any 
diagnosed back disability as least as 
likely as not began in service or 
otherwise is related to service.  The 
examiner should address the complaints of 
back pain in service in rendering the 
requested opinion.  A complete rationale 
must be provided for each opinion 
expressed.  If the examiner is unable to 
provide an opinion, he/she should 
specifically state why an opinion cannot 
be expressed.  

2.	When the development requested has been 
completed, the case should be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a Supplemental Statement of 
the Case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


